Citation Nr: 0117803	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-14 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
postoperative residuals of prostate cancer with urinary 
incontinence, rated as 60 percent disabling as of October 1, 
1999, to include the issue of whether the reduction in rating 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran retired from active duty in January 1973 
following 20 years and 13 days of active service.  

This case comes before the Board of Veterans' Appeal (Board) 
by means of a December 1998 rating action in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) proposed a reduction, from 100 
percent to 40 percent, for the veteran's postoperative 
residuals or prostate cancer with urinary incontinence, 
effective as of October 1, 1999.  The 100 percent rating had 
been in effect since November 7, 1996.  

By means of a July 1999 rating action, the RO reduced the 
disability evaluation of this disability to the level 
proposed in the April 1998 rating action.  A March 2000 
rating action increased the veteran's disability evaluation 
to 60 percent disability, effective October 1, 1999.  As this 
is not a full grant of benefits sought on appeal, the claim 
remains open.  See AB v. Brown, 6 Vet. App. 35 (1993).

 
REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines VA's 
obligations with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107.  The duty to assist 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)" and that to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  Id. at § 3(a) (to be codified 
as amended at 38 U.S.C. § 5103A).  In a statement dated in 
January 2000, the veteran indicated that he had recently seen 
his doctor and was told that additional surgery on his 
bladder was recommended.  The veteran indicated that this 
visit occurred in December 1999; however, a record of this 
treatment is not associated with the claims folder.  On the 
contrary, the most recent medical evidence consists of VA 
outpatient treatment records dated in July 1999.  As the 
veteran has referenced the possible existence of relevant 
medical evidence that has not been associated with the claims 
folder, further development of the case is necessary.  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for the reasons above, 
a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his residuals 
of prostate cancer with urinary 
incontinence since July 1999.  After 
securing the necessary release(s), the RO 
should obtain these records.  In 
particular, the RO should request a copy 
of the veteran's December 1999 treatment 
referenced in his January 2000 statement.  

2.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



